Citation Nr: 0015841	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-02 775	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for right foot fungus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran initially filed a claim of entitlement to service 
connection for bilateral hearing loss in April 1989.  This 
claim was denied by the RO by an October 1989 rating action 
and the veteran was notified of this decision in October 
1989.  He did not file a notice of disagreement within one 
year of the October 1989 notice of the October 1989 rating 
decision and the rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (1999).

In October 1997 the veteran submitted another claim of 
entitlement to service connection for bilateral hearing loss.  
Additionally, he also claimed entitlement to service 
connection for bilateral tinnitus and right foot fungus.  By 
a February 1998 rating action, the RO determined that new and 
material evidence to reopen the claim for bilateral hearing 
loss had not been submitted and the claim was not reopened.  
By this rating action, the RO also denied the veteran's 
claims of entitlement to service connection for bilateral 
tinnitus and right foot fungus.  The veteran perfected his 
appeal with regard to the denial of these claims.  
Thereafter, upon consideration of an April 1999 VA fee basis 
examination, by a July 1999 rating decision, the RO granted 
service connection for bilateral hearing loss and tinnitus.  
The bilateral hearing loss was evaluated as noncompensable 
and the tinnitus was rated as 10 percent disabling.  As these 
grants represent full awards of the benefits sought by the 
veteran, these matters are not presently before the Board on 
appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

In May 2000, the veteran's representative submitted a 
"Written Brief Presentation" pertaining to the 
noncompensable evaluation assigned for the bilateral hearing 
loss and the 10 percent evaluation assigned for the tinnitus.  
The Board construes this statement as a timely Notice of 
Disagreement with the July 1999 rating decision.  The Board 
is required to remand these issues to the RO for issuance of 
a Statement of the Case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  Accordingly, only issue of entitlement to 
service connection for right foot fungus is before the Board 
for appellate consideration at this time.  The claims of 
entitlement to an increased evaluations for bilateral hearing 
loss and tinnitus will be addressed in the remand portion of 
this document.


FINDING OF FACT

No competent medical evidence of a chronic fungal infection 
of the veteran's right foot has been presented.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
fungal infection of the right foot is not well grounded.  38 
U.S.C.A. 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

Analysis.  In the present case, the veteran's June 1964 
enlistment examination and November 1970 discharge 
examination evaluated his feet as normal.  The veteran' 
service medical records are negative for evidence of a fungal 
infection of the feet.

The veteran in his October 1997 application for compensation 
indicated that his right foot fungus began in 1970.

The medical evidence of records is negative for evidence of a 
right foot fungal infection or any other skin disability.

As discussed above, the threshold question regarding a 
veteran's claim for service connection is whether the claim 
is well grounded pursuant to 38 U.S.C.A. 5107(a).  In this 
case, the veteran claims that he suffers from right foot 
fungus as a result of his military service.

Under Caluza v. Brown, 7 Vet. App. 498 (1995), three elements 
must be satisfied in order for a claim to be considered well 
grounded: competent evidence of a current disability (a 
medical diagnosis); incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and a nexus 
between the in-service injury or disease and the current 
disability.

There is no medical evidence that the veteran had a chronic 
fungal infection of his right or any other skin disability 
during his military service and no post-service medical 
evidence has been presented which reflects the presence of 
such a condition.  There is no evidence that the veteran is 
more than a lay party as to matters of medical expertise.  
Accordingly, while he is competent to identify symptoms 
visible to a lay party, he is not competent to provide a 
medical diagnosis of those manifestations or to provide a 
medical opinion as to causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  The record contains no 
competent medical evidence of a chronic fungal infection of 
the veteran's right foot during active duty or after his 
separation from service and there is no competent medical 
evidence of any current skin disorder of the right foot.  The 
veteran's good faith belief that such a disorder exists is 
not a legally adequate substitute for competent medical 
evidence on this matter.  Without any evidence of a current 
skin disability, in-service occurrence of such disability, 
and a causal relationship between a current skin disability 
and service, this claim may not be found well grounded.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a fungal infection of the right 
foot is denied.


REMAND

As noted above, by a July 1999 rating action, the RO granted 
the veteran's initial claim of entitlement to service 
connection for hearing loss and tinnitus and evaluated the 
hearing loss as noncompensable and the tinnitus as 10 percent 
disabling; thus, the veteran's appeal of these two issues was 
resolved and is no longer before the Board.  However, in May 
2000, the veteran's representative submitted a "Written 
Brief Presentation" expressing disagreement with the 
noncompensable evaluation assigned for bilateral hearing loss 
and the 10 percent evaluation assigned for tinnitus.  This 
statement meets the requirements of a Notice of Disagreement 
as set forth under 38 C.F.R. § 20.201.  To date, no Statement 
of the Case has been issued with regard to this claim.

The Board finds that the issues of entitlement to increased 
evaluations for bilateral hearing loss and tinnitus have been 
placed in appellate status by the filing of a Notice of 
Disagreement as to these issues.  Pursuant to 38 U.S.C.A. § 
7105, a Notice of Disagreement initiates appellate review and 
the request for appellate review is completed by the 
claimant's filing of a substantive appeal (VA Form 9) after a 
Statement of the Case is issued by VA.

In Manlicon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that in 
these circumstances where a Notice of Disagreement is filed, 
but a Statement of the Case has not been issued, the Board 
must remand the claim to the RO to direct that a Statement of 
the Case be issued.  See also Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996).  Accordingly, the Board will take the following 
action:

The RO should issue the veteran a 
Statement of the Case on the issues of 
entitlement to a compensable rating for 
bilateral hearing loss and a rating in 
excess of 10 percent for tinnitus.

The Board notes that in order for the veteran to obtain 
appellate review of these issues, he must follow the 
regulatory provisions governing the submission of a 
substantive appeal in order to perfect his appeal.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 20.202 
(1999).  The case should only be returned to the Board 
following the issuance of the Statement of the Case if it is 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



